Citation Nr: 1111779	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09 14 586	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left shoulder arthritis.

2.  Entitlement to service connection for right shoulder arthritis.

3.  Entitlement to service connection for left wrist arthritis.

4.  Whether there is new and material evidence to reopen a claim for service connection for chloracne.

5.  Entitlement to service connection for chloracne.

6.  Whether there is new and material evidence to reopen a claim for service connection for right knee arthritis.

7.  Whether there is new and material evidence to reopen a claim for service connection for left knee arthritis.

8.  Whether there is new and material evidence to reopen a claim for service connection for keratosis and hyperkeratosis (claimed as dry skin, tunnels in and under skin, wart-like growths on the feet, extra dry hands, and skin cancer).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.

In this decision the Board is reopening the claim for service connection for chloracne on the basis of new and material evidence.  But the Board is then remanding this claim for further development before readjudicating this claim on its underlying merits.  The Board also is remanding all of the remaining claims.  The remand of the claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  An unappealed July 1981 rating decision denied service connection for claimed residuals of exposure to Agent Orange, including chloracne, because there was no evidence confirming the Veteran had chloracne.

2.  Since that July 1981 decision, however, a VA medical opinion has been received confirming the Veteran has chloracne.

3.  This additional evidence regarding this claim has not been previously considered, is not cumulative or redundant of evidence already on file, relates to unestablished facts necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.  


CONCLUSION OF LAW

The RO's July 1981 decision denying the Veteran's claim for service connection for chloracne is final and binding based on the evidence then of record; however, new and material evidence since has been submitted to reopen this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), among other things, clarified and enhanced VA duties to notify and assist this Veteran in substantiating his claim for VA benefits.  The VCAA is codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening the claim on the basis of new and material evidence.  So there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  This claim is being reopened, regardless.  So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of explaining why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim).

Moreover, the Board is temporarily deferring consideration of whether there has been compliance with the other notice-and-duty-to-assist provisions of the VCAA pending completion of the additional development of this claim on remand.

II.  Reopening of the Claim for Service connection for Chloracne

The RO first considered and denied this claim for chloracne in July 1981.  The RO determined there was no evidence of residuals of exposure to Agent Orange, including of chloracne.

The RO appropriately notified the Veteran of that July 1981 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal the decision, but he did not.  So it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

But if there is new and material evidence since that July 1981 decision, this claim must be reopened and readjudicated on its underlying merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the Board must review for newness and materiality only the evidence submitted since the most recent, final and binding, denial of the claim - regardless of the specific basis of that prior denial).

According to VA regulation, new evidence means existing evidence not previously submitted to agency decision makers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Irrespective of the RO's decision, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Butler v. Brown, 9 Vet. App. 167 (1996) and 
VAOPGCPREC 05-92 (March 4, 1992).

In January 2007, although not specifically stated, it appears the RO reopened this claim as it conducted a de novo review of the claim for service for chloracne.  The Board agrees with the RO's finding that there is new and material evidence to reopen this claim.

Specifically, in regards to the additional evidence submitted since the RO's prior July 1981 decision, this evidence includes personal statements from the Veteran as well as additional VA evaluation and treatment records.  Perhaps most notably, a VA compensation examiner concluded in October 2006 that the Veteran had chloracne - bilateral groin.

Because, when the RO previously denied this claim in 1981, there was looming uncertainty as to whether the Veteran had chloracne, this VA physician's diagnosis confirming the Veteran does is both new and material to this claim.  See Evans, 9 Vet. App. at 284, indicating the newly presented evidence need not be probative of all the elements required to award the claim, just probative as to each element that was a specified basis for the last disallowance.  This claim therefore must be reopened.

Having reopened this claim on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Because an additional medical opinion is needed regarding this claim for chloracne, the Board is remanding, rather than immediately readjudicating, this claim.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  In Winters, the Court explained that, if VA determines there is new and material evidence to reopen a claim, VA may then proceed to evaluate the underlying merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.



ORDER

The claim for service connection for chloracne is reopened, but subject to the further development on remand.


REMAND

Regarding this claim for chloracne, the Veteran had a VA compensation examination in October 2006.  During that evaluation, he reported this skin condition began after three months of duty in Vietnam.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Furthermore, it is presumed a Veteran was exposed to herbicides like the dioxin in Agent Orange if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 3.307(a)(6)(iii).  The list of diseases associated with herbicide exposure for purposes of this presumption includes chloracne or other acneform disease consistent with chloracne.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

But this presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  And specifically concerning chloracne (or other acneform disease consistent with chloracne), it must have manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during his active military, naval, or air service.  Id.

The October 2006 VA examiner indicated there were small superficial pustules in the Veteran's groin area that were consistent with chloracne, and the resultant diagnosis reflected this finding.

The determinative issue, therefore, is not whether the Veteran has chloracne, rather, when it initially manifested and to what extent because this, in turn, governs whether he is entitled to presumptive service connection.  But even if it is determined that he is not entitled to presumptive service connection, there remains the possibility of establishing his entitlement to service connection on a direct-incurrence basis with proof of actual causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

So additional medical comment is needed to assist in deciding this claim because the October 2006 VA examiner did not give any indication of when the Veteran's chloracne had initially manifested, including specifically in terms of whether it was within one year of when he was last presumptively exposed to Agent Orange in Vietnam, or whether the chloracne is directly related to his military service, that is, even if not presumptively related based on said exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran also claims that service connection is warranted for a variety of other disabilities - including other diagnosed skin diseases and for arthritis of his knees, shoulders, and left wrist.

In regard to the claim for service connection for arthritis of the shoulders and left wrist, the October 2006 VA examination report list these diagnoses of degenerative joint disease.  So the Veteran has at least established he has arthritis affecting these areas of his body.  

However, this VA examiner commented that the results of the X-rays of the shoulders and left wrist would be included in an addendum.  And while, apparently, this physician submitted an addendum, noting the Veteran had had "extensive compensation and pension examination and to be added is as follows:  [he] is right handed[,]" this examiner did not comment on the confirmation of arthritis or, more importantly, its etiology in terms of whether it is attributable to the Veteran's military service or dates back to his service - including to within one year of his discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  So additional medical comment is needed concerning this issue of causation, as well.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran also contends that he has submitted new and material evidence to reopen his claims for service connection for bilateral knee arthritis and other skin disorders claimed as dry skin, tunnels in and under his skin, wart-like growths on his feet, extra dry hands, and skin cancer, diagnosed as keratosis and hyperkeratosis.

The Veteran was denied service connection for Agent Orange residuals in July 1981 and again (specifically for skin disorders claimed as dry skin, tunnels in and under the skin, wart-like growths on his feet, extra dry hands, and skin cancer) in June 1995.  He did not perfect a timely appeal of either decision.  But, as explained, the Board since has reopened his claim for a skin disorder, however, only to the extent it is specifically for chloracne.  So there still needs to be new and material evidence to reopen his claim for service connection for these other skin disorders.

A VCAA letter was sent to the Veteran in July 2006.  But that notice letter was not content-compliant in terms of apprising him clearly of the reasons and bases for the prior denial of these claims that he is trying to reopen on the basis of new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

It was pointed out in Kent that VA must notify a Veteran of the evidence and information that is necessary to reopen the claim, and must notify him of the evidence and information that is necessary to establish his entitlement to service connection.  The Court went on to explain that VA's obligation to provide him with notice of what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The July 2006 letter informed the Veteran of the legal definition of new and material evidence as reflected in 38 C.F.R. § 3.156.  But the letter did not also inform him of the criteria for establishing his underlying entitlement to service connection for his claimed skin disorders and bilateral knee arthritis.  Further, while the letter attempted to address the evidentiary deficiencies that had led to the prior denials of these claims, the explanation was confusing and incomplete.  The letter indicated the basis for the previous denial of his claim was that the then available scientific and medical evidence did not support the conclusion that his disabilities were associated with herbicide exposure and there was no other basis for granting service connection.  While this is partly true, this particular reason for denial only pertains to the Agent Orange claim and not to the denial of arthritis of the knees.  The Board therefore is directing the providing of additional notice.  This additional notice must explain that the previous denial of the claim for arthritis of the knees was because there was no evidence of arthritis during service (i.e., direct incurrence) or within a year of discharge from service (i.e., presumptive incurrence).


In regard to his skin disorders (other than chloracne), this additional notice should point out that this claim was denied based on the fact that his diagnosed skin disorders - including keratosis and hyperkeratosis - unlike chloracne, are not listed among the diseases as presumptively associated with exposure to Agent Orange.  Further, remind him there was no evidence of complaints or treatment during service for the diagnosed skin diseases or evidence of a medical nexus (etiological link) between these conditions and his military service.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This additional notice letter must describe the requirements for establishing his entitlement to service connection for the claimed disabilities, discuss what would constitute new and material evidence (for those claims that have been previously considered, denied, and not appealed in prior adjudications - except the claim for chloracne, since this claim already has been reopened in this decision), and must describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials.  See Kent, supra.

2.  If he is still available, forward the claims file to the VA examiner that performed the October 2006 evaluation of the Veteran and ask that he submit an additional addendum statement indicating the etiology of the Veteran's chloracne - but specifically in terms of whether it initially manifested to a degree of at least 
10-percent disabling within one year of his presumed last exposure to Agent Orange in Vietnam and, even if it did not, the likelihood (very likely, as likely as not, or unlikely) it is nonetheless attributable to his military service, including especially to that Agent Orange exposure in Vietnam.

If it is determined the chloracne initially manifested to the required degree of at least 10-percent disabling within one year of the Veteran's last presumed exposure to Agent Orange in Vietnam, then service connection would be warranted on a presumptive basis if there is no affirmative evidence suggesting the chloracne is instead due to other unrelated causes or factors.  So, in this circumstance, the additional medical nexus opinion would not be needed regarding its etiology.

If, however, the examiner concludes there was not this required manifestation within this time specified, then he is asked to indicate whether the chloracne is nonetheless attributable to the Veteran's military service, including especially to his presumed exposure to Agent Orange in Vietnam.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

And since there were no indications of skin disease during service, or until 1981, the examiner nonetheless should remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this latter situation arises, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make these determinations.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  All diagnostic testing and evaluation needed to make these important determinations should be conducted.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering this decision and remand.

*If examination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate the Veteran's claims, the petitions to reopen those that have been previously considered and denied (and not appealed), the one since reopened on the basis of new and material evidence, and those remaining for service connection.  If the claims are not granted to his satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


